Citation Nr: 0022063	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, 
polycythemia, an eye disability, and a disability manifested 
by fainting spells, claimed as the result of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for a skin 
disability, polycythemia, an eye disability, and a disability 
manifested by fainting spells-all claimed to be the result 
of exposure to toxic herbicides while on active duty.  The RO 
also denied service connection for peptic ulcer disease and 
reopened and denied a claim for service connection for post-
traumatic stress disorder (PTSD).  

The Board remanded this case to the RO in October 1997 to 
schedule the veteran for a hearing.  But he did not respond 
to the RO's attempts to set up the hearing, so the RO 
returned the case to the Board. 

In a June 1998 decision, the Board denied the claim of 
service connection for peptic ulcer disease as not well 
grounded.  The Board also determined that, even though the RO 
had reopened the claim of service connection for PTSD, the 
Board was required to consider whether the veteran had 
submitted new and material evidence to reopen the claim 
before considering it on the merits.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); Barnett v. Brown, 8 Vet. App. 1 (1995).  
Consequently, the Board remanded this claim for further 
development.  And in an April 2000 decision, the RO granted 
the claim of service connection for PTSD; therefore, that 
issue is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, the veteran's 
representative has since raised the issue of entitlement to 
a higher rating for the PTSD; he alleged this in his July 
2000 informal hearing presentation.  Therefore, that issue is 
referred to the RO for the appropriate action.  







FINDINGS OF FACT

1.  There is no competent (medical) evidence of record that 
links the incurrence of a skin rash and carbuncle to the 
veteran's service in the military, including due to exposure 
to herbicides, or which establishes a nexus between current 
findings of a skin rash and carbuncle to an abrasion and 
insect bite sustained during service.  

2.  There is no competent (medical) evidence of record which 
links the veteran's polycythemia to his service, including 
exposure to herbicides.  

3.  There is no competent (medical) evidence of record which 
establishes a link between current complaints related to the 
eyes to defective vision noted at the time of the veteran's 
entry into service.  

4.  There is no competent (medical) evidence of record which 
establishes a current disability manifested by fainting 
spells.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a skin disability, polycythemia, an 
eye disability, and a disability manifested by fainting 
spells, including secondary to exposure to herbicides.  
38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The March 1966 entrance examination report is negative with 
regard to findings of a skin disorder, polycythemia, and 
fainting spells.  However, it was noted that the veteran's 
vision was defective.  These conditions are not noted on his 
medical history report.  Regarding the skin, the records 
reflect treatment for a left leg abrasion, and insect bite in 
March 1967.  The separation examination of April 1969 and a 
May 1974 reserve examination, as well as the corresponding 
medical history reports, were negative with regard to the 
claimed disorders.  

Records from Humana Hospital St. Luke's show that in March 
1986, the veteran was treated for polycythemia vera which 
required a phlebotomy.  It was noted that his polycythemia 
was of unknown etiology.  The examiner noted that since the 
veteran smoked 2 packs of cigarettes per day, it would be 
unlikely for him to have purely a smoker's polycythemia with 
an O2 saturation greater than 90 percent.  Since the blood 
gas machine did not go to carboxyhemoglobin levels with the 
saturation that high, the examiner felt that it would be 
unlikely.  He denied a history of use or abuse of diuretic or 
laxative, as well as a history of renal, kidney or brain 
tumors.  The examiner noted that the recent use of 
multivitamins with iron for his fatigue may have in fact 
given him enough iron stores to bring his polycythemia vera 
rubra to light.  When he was seen at the same facility in 
July 1986 for an orthopedic problem, it was noted that he had 
a history of polycythemia which was judged to be due to heavy 
smoking, and the same opinion was noted in other records 
dated in 1986.   

A VA examination was conducted in December 1994.  Regarding 
the skin, the examiner observed a rash and a small carbuncle, 
especially at the perineum.  The examiner also noted a 
history of polycythemia vera.  The veteran has experienced 
frontal headaches and dizziness, but no syncope.  Regarding 
the eyes, he does not wear glasses.  There was normal ocular 
movement, conjunctivae was not pale, and pupils were equal 
and reactive to light reflex. 

In March 1995, the veteran was treated at the Bluefield 
Regional Medical Center for polycythemia.  Records dated in 
1995 from Dr. Kistner, reflect an assessment of secondary 
polycythemia related to hypoxemia related to severe 
COPD/emphysema related to severe chronic tobacco abuse.  
Also, VA records show that on a visit in November 1995, the 
examiner found that the veteran's polycythemia was secondary 
to COPD.  

A VA Agent Orange examination was conducted in May 1995.  It 
was noted that the veteran complained of occasional skin 
rashes and a carbuncle.  The examiner noted a diagnosis of 
rule out skin cancer.  Other reported diagnoses included wart 
of the right hand and a skin rash of the left hand.  
Regarding the eyes, the examiner found that the pupils were 
equal and reactive to light, and that the extraocular muscles 
were intact.  

VA records show that in October 1997, the veteran was seen 
for complaints of decreased visual acuity.  The examiner 
reported several assessments, one which is illegible and the 
other of myopia/presbyopia.  In October 1998, an examiner 
determined that the veteran had an old scar of the right eye 
and refractive error.  


II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease contracted or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of 
a resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Service connection may be granted for a disease resulting 
from exposure to the toxic herbicide Agent Orange 
("dioxin") when there is medical evidence linking 
the disease to such exposure.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service-provided that 
the rebuttable presumption of 38 C.F.R. § 3.307(d) (1999) is 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval or air service. 38 
U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(ii) (1999).

But there is a more preliminary determination that first must 
be made.  A claimant for benefits under a law administered by 
the Secretary of VA shall have the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is "well grounded."  
And the Secretary has a "duty to assist" the claimant in 
developing the evidence pertinent to the claim, but only if 
the claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for a skin disability, 
polycythemia, an eye disability, and a disability manifested 
by fainting spells.  For a claim to be well grounded, there 
must be more than mere allegations, alone; rather, there also 
must be other evidence supporting the allegations that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is at least plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If the veteran has not met this 
preliminary burden, his appeal must be denied, and there is 
no duty to assist him in developing the facts and evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  As explained 
below, the Board finds that the veteran's claim is not well 
grounded and, therefore, must be denied.

For the purpose of determining whether the claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, even if not supported by the service medical 
records-unless the assertion made is inherently incredible 
or beyond the competence of the person making the allegation.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran alleges that the disabilities claimed are due to 
exposure to toxic herbicides while in Vietnam.  And a review 
of the records concerning his service confirms that he did, 
in fact, serve in Vietnam during the period defined under 
38 C.F.R. § 3.307(a)(6), but the presumption of exposure 
still does not apply in this instance because he has not been 
diagnosed with any of the disorders listed under 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999), 
Hardin v. West, 11 Vet. App. 74, 78 (1998).  Furthermore, 
there are absolutely no medical nexus opinions of record 
whatsoever that etiologically link any of his current 
complaints or diagnoses to exposure to Agent Orange in 
Vietnam.  Therefore, to the extent that he is alleging 
entitlement to service connection on this basis, the initial 
requirements to make his claim well grounded have not been 
met.  But also, even considering his claim under the 
alternative theory that his current disabilities are possibly 
due to something other than exposure to Agent Orange in 
Vietnam still does not provide grounds for concluding that 
his claim is well grounded since there is absolutely no 
medical nexus evidence whatsoever in that respect either.

Here, records show that a carbuncle and skin rash of the left 
hand were diagnosed during the veteran's 1995 Agent Orange 
protocol examination.  Thus, there is medical evidence of 
current disability.  But neither condition has been causally 
linked by competent medical evidence to his service in the 
military-including due to exposure to Agent Orange, and 
other than an abrasion and insect bite, the records 
concerning his service do not indicate that he had an ongoing 
(i.e., "chronic") problem with skin rashes.  Consequently, 
in the absence of continuity of symptomatology following his 
discharge from service, and medical evidence linking his 
post-service symptomatology to a disease or injury in 
service, the claim is not well grounded.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 (1997).

There also is medical evidence of record confirming the 
veteran has polycythemia.  But there is no indication that he 
had the condition at any time during service, and the general 
consensus of the doctors who have examined and treated him 
since service is that it is due to his chronic smoking, and 
not the result of exposure to Agent Orange or any other 
incident of service.  Thus, there is no medical nexus 
evidence to make this claim well grounded either.

Regarding the claim for an eye disability, the service 
records indicate the veteran had a problem with his vision 
when he entered the military.  However, there is no 
indication that he had any further complaints pertaining to 
his visual acuity or eyes at any time while on active duty.  
And, although the medical records concerning his treatment 
and evaluation since service show that he has had continued 
complaints pertaining to his eyes, and that his doctors 
detected a refractive error, this is not considered by VA to 
be a disease or injury within the meaning of the applicable 
regulation for purposes of granting service connection and 
receiving VA compensation benefits.  See 38 C.F.R. 
§ 3.303(c).  Also, to the extent there may be other 
impairment involving his eyes, there still are no medical 
opinions of record even suggesting that the impairment is 
causally related to his service in the military, either via 
direct incurrence in service or, alternatively, via 
aggravation of a preexisting condition.  Consequently, in the 
absence of such medical nexus evidence, the claim is not well 
grounded and must be denied.

As to the claim for disability manifested by fainting spells, 
there is absolutely no medical evidence of record whatsoever 
indicating the veteran actually experiences (or has ever 
experienced) fainting spells, much less that they are related 
to his service in the military.  Therefore, absent medical 
evidence of current disability or of a relationship to 
service, this claim-just as the others-is not well grounded 
and must be denied.

The only remaining evidence in support of the veteran's claim 
consists of his unsubstantiated assertions.  Normally, where 
the issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's allegations, alone, may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the U.S. Court of Appeals for Veterans 
Claims (Court) also has held that, where, as here, the 
determinative issue is medical causation or a medical 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
And as noted above, this is not the situation here.  
Therefore, the veteran's unsupported assertions, standing 
alone, do not constitute competent medical evidence to well 
grounded his claim.  See Moray v. Brown, 5 Vet. App. 211 
(1993).

Inasmuch as the veteran has not met his initial burden under 
38 U.S.C.A. § 5107(a) of submitting evidence sufficient to 
show that his claim is well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  And in such circumstances, there is no duty to 
assist him in developing the claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).

To obtain further consideration of the claim, the veteran may 
submit the type of medical nexus evidence that is currently 
lacking etiologically linking the conditions he is alleging 
to his service in the military, including to exposure to 
Agent Orange.  See Robinette v. Brown, 8 Vet. App. 69 (1995), 
citing 38 U.S.C.A. § 5103(a).


ORDER

The claim for service connection for a skin disability, 
polycythemia, an eye disability, and a disability manifested 
by fainting spells, is not well grounded, and the appeal is 
denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 
- 10 -


- 2 -


